Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT
 
           This Registration Rights Agreement (this "Agreement") is made and
entered into as of October 29, 2009, by and among Longwei Petroleum Investment
Holding Limited, a Colorado corporation (the "Company") and the investors listed
on the Schedule of Buyers attached hereto as Annex A and identified on the
signature pages hereto (each, an “Investor” and collectively, the “Investors”).
 
 
This Agreement is made pursuant to the Securities Purchase Agreement, dated as
the date hereof among the Company and the Investors (the “Purchase Agreement”).


The Company and the Investors hereby agree as follows:


1. Definitions.  Capitalized terms used and not otherwise defined herein that
are defined in the Purchase Agreement will have the meanings given such terms in
the Purchase Agreement.  As used in this Agreement, the following terms have the
respective meanings set forth in this Section 1:
 
“Delivery Date” means the date on which the Escrow Shares are required to be
delivered to the Investors by the Make Good Pledgors pursuant to the Securities
Escrow Agreement.
 
“Advice” has the meaning set forth in Section 6(d).
 
“Commission Comments” means written comments pertaining solely to Rule 415 which
are received by the Company from the Commission (and a copy of which shall have
been provided by the Company to the Holders) to a filed Registration Statement
which requires the Company limit the amount of shares which may be included
therein to a number of shares which is less than such amount sought to be
included therein as filed with the Commission.
 
“Common Stock” means the common stock of the Company, no par value per share,
and any securities into which such common stock may hereafter be reclassified or
for which it may be exchanged as a class.
 
“Dividend Shares” shall have the meaning set forth in the Certificate of
Designation.
 
“Effective Date” means, as to a Registration Statement, the date on which such
Registration Statement is first declared effective by the Commission.
 
“Effectiveness Date” means
 
(a) with respect to the initial Registration Statement required to be filed
under Section 2(a), the earlier of (i) the 150th day following the Closing Date
and (ii) the fifth Trading Day following the date on which the Company is
notified by the Commission that such Registration Statement will not be reviewed
or is no longer subject to further review and comments,
 
 
1

--------------------------------------------------------------------------------

 
 
(b) with respect to a Registration Statement required to be filed under Section
2(b), the earlier of: (i) the 60th day following the Filing Date for any
Registration Statement required to be filed under Section 2(b), and (ii) the
fifth Trading Day following the date on which the Company is notified by the
Commission that such Registration Statement will not be reviewed or is no longer
subject to further review and comments;
 
(c) with respect to a Registration Statement required to be filed under Section
2(c), the earlier of:  (i) the 90th day following the date on which the Company
becomes eligible to utilize Form S-3 to register the resale of Common Stock; and
(ii) the fifth Trading Day following the date on which the Company is notified
by the Commission that such Registration Statement will not be reviewed or is no
longer subject to further review and comments, and
 
(d) with respect to a Registration Statement required to be filed under Section
2(d), the earlier of: (i) the 90th day following the Delivery Date; provided,
that, if the Commission reviews and has written comments to such filed
Registration Statement that would require the filing of a pre-effective
amendment thereto with the Commission, then the Effectiveness Date under this
clause (d)(i) shall be the 120th day following the Delivery Date, and (ii) the
fifth Trading Day following the date on which the Company is notified by the
Commission that the Registration Statement will not be reviewed or is no longer
subject to further review and comments, and
 
(e) with respect to a Registration Statement required to be filed under Section
2(e), the earlier of: (i) the 90th day following the Delivery Date; provided,
that, if the Commission reviews and has written comments to such filed
Registration Statement that would require the filing of a pre-effective
amendment thereto with the Commission, then the Effectiveness Date under this
clause (e)(i) shall be the 120th day following the Delivery Date, and (ii) the
fifth Trading Day following the date on which the Company is notified by the
Commission that the Registration Statement will not be reviewed or is no longer
subject to further review and comments.
 
"Effectiveness Period" means, as to any Registration Statement required to be
filed pursuant to this Agreement, the period commencing on the Effective Date of
such Registration Statement and ending on the earliest to occur of (a) the
second anniversary of such Effective Date, (b) such time as all of the
Registrable Securities covered by such Registration Statement have been publicly
sold by the Holders of the Registrable Securities included therein, or (iii)
such time as all of the Registrable Securities covered by such Registration
Statement may be sold by the Holders pursuant to Rule 144 as determined by the
counsel to the Company pursuant to a written opinion letter to such effect,
addressed and acceptable to the Company's transfer agent and the affected
Holders.
 
“Escrow Shares” shall have the meaning set forth in Section 4.11 of the Purchase
Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Filing Date” means
 
 
2

--------------------------------------------------------------------------------

 
(a) with respect to the initial Registration Statement required to be filed
under Section 2(a), the 60th day following the Closing Date;
 
(b) with respect to any Registration Statements required to be filed under
Section 2(b), each such Registration Statement shall be filed by the earlier of
(i) for the initial Registration Statement required to be filed under Section
2(b), the six-month anniversary of the Effective Date of the Registration
Statement required to be filed under Section 2(a) and for all subsequent
Registration Statements required to be filed  under Section 2(b), the six-month
anniversary of the Effective Date of the immediately preceding Registration
Statement required to be filed under Section 2(b), as applicable, and (ii) the
5th Trading Day following the earliest day on which any such Registration
Statement may be filed in accordance with then current SEC Guidance;
 
(c) with respect to a Registration Statement required to be filed under Section
2(c), the 30th day following the date on which the Company becomes eligible to
utilize Form S-3 to register the resale of Common Stock;
 
(d) with respect to the Registration Statement required to be filed under
Section 2(d), the 45th day following the Delivery Date (provided that if the
Company is then eligible to utilize Form S-3 to register the resale of Common
Stock, the Filing Date under this clause (d) shall be 30 days following the
Delivery Date); and
 
(e) with respect to the Registration Statement required to be filed under
Section 2(e), the 45th day following the Delivery Date (provided that if the
Company is then eligible to utilize Form S-3 to register the resale of Common
Stock, the Filing Date under this clause (e) shall be 30 days following the
Delivery Date).
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
 
“Indemnified Party” has the meaning set forth in Section 5(c).
 
“Indemnifying Party” has the meaning set forth in Section 5(c).
 
“Losses” has the meaning set forth in Section 5(a).
 
 “New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities or the Dividend
Shares covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.
 
 
3

--------------------------------------------------------------------------------

 
 
“Registrable Securities” means: (i) the Shares, (ii) the Escrow Shares and (iii)
any shares of Common Stock issuable upon the exercise of warrants issued to any
placement agent (the “Placement Agent Warrant Shares”) as compensation in
connection with the financing that is the subject of the Purchase Agreement,
(iv) any securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event, or any price adjustment as a
result of such stock splits, reverse stock splits or similar events with respect
to any of the securities referenced in (i), (ii) or (iii) above.
 
“Registration Statement” means the initial registration statement required to be
filed in accordance with Section 2(a) and any additional registration
statement(s) required to be filed under Section 2(b), Section 2(c), Section 2(d)
and any registration statement filed by the Company regarding the Dividend
Shares, including (in each case) the Prospectus, amendments and supplements to
such registration statements or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference therein.  Registration Statement will
also include any other required or acceptable form and any successor form
promulgated by the Commission.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Guidance” means any publicly-available written or oral guidance, comments,
requirements or requests of the Commission staff .
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Series A Preferred” means the Company’s Series A Convertible Preferred Stock,
no par value per share, being offered and sold to the Investors by the Company
pursuant to the Purchase Agreement.
 
“Shares” means the number of shares of Common Stock issuable upon exercise of
the Series A Preferred and the Warrants times 120%.
 
“Warrants” means the warrants substantially in the form of Exhibit E attached to
the Purchase Agreement.
 


 
4

--------------------------------------------------------------------------------

 
 
2. Registration.
 
(a) On or prior to the applicable Filing Date, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of all the
Registrable Securities (other than in the case of the Registration Statement to
be filed under this Section 2(a), the Escrow Shares unless the applicable
Delivery Date for such shares shall have occurred) not already covered by an
existing and effective Registration Statement for an offering to be made on a
continuous basis pursuant to Rule 415, on Form S-1 (or on such other form
appropriate for such purpose).  Such Registration Statement shall contain
(except if otherwise required pursuant to written comments received from the
Commission upon a review of such Registration Statement, other than as to the
characterization of any Holder as an underwriter, which shall not occur without
such Holder’s consent) the “Plan of Distribution” attached hereto as Annex A and
the disclosure attached hereto as  Annex C.  The Company shall cause such
Registration Statement to be declared effective under the Securities Act as soon
as possible but, in any event, no later than its Effectiveness Date, and shall
use its reasonable best efforts to keep the Registration Statement continuously
effective during the entire Effectiveness Period.  In the event that the amount
of securities which may be included in the Registration Statement filed pursuant
to this Section 2(a) is limited due to Commission Comments, the inclusion of the
Shares in such initial Registration Statement shall take precedence over and
shall not be cut back until the following securities of the Company are cut back
and removed from such Registration Statement (in the following order): (i) all
other Registrable Securities and (ii) any securities of the Company to be
included in such Registration Statement pursuant to Section 6(b).  By 5:00 p.m.
(New York City time) on the Business Day immediately following the Effective
Date of such Registration Statement, the Company shall file with the Commission
in accordance with Rule 424 under the Securities Act the final prospectus to be
used in connection with sales pursuant to such Registration Statement (whether
or not such filing is technically required under such Rule).
 
(b) If all of the Registrable Securities to be included in the Registration
Statement filed pursuant to Section 2(a) cannot be so included due to Commission
Comments, then the Company shall prepare and file by the applicable Filing Date
for such Registration Statement(s), such number of additional Registration
Statements as may be necessary in order to ensure that all Registrable
Securities (other than the Escrow Shares unless the Delivery Date  shall have
occurred) are covered by an existing and effective Registration
Statement.  Accordingly, if for example, an initial Registration Statement is
filed under Section 2(b) to register Registable Securities removed from a
Registration Statement filed under Section 2(a) due to Commission Comments and
Commission Comments again require shares to be removed for such newly filed
Registration Statement under this Section 2(b), then the Company will prepare
and file additional Registration Statements until such time as all such required
shares are covered by effective Registration Statements.  In the event that the
amount of securities which may be included in any such Registration Statement is
limited due to Commission Comments, the inclusion of the Shares  in such
Registration Statement shall take precedence over and shall not be cut back
until the following securities of the Company are cut back and removed from any
such Registration Statement (in the following order): (i) all other Registrable
Securities (other than the Escrow Shares) and (ii) any securities of the Company
to be included in such Registration Statement pursuant to Section 6(b).   Any
Registration Statements to be filed under this Section shall be for an offering
to be made on a continuous basis pursuant to Rule 415, on Form S-1(or on such
other form appropriate for such purpose).  Such Registration Statement shall
contain (except if otherwise required pursuant to written comments received from
the Commission upon a review of such Registration Statement, other than as to
the characterization of any Holder as an underwriter, which shall not occur
without such Holder’s consent) the "Plan of Distribution" attached hereto as
Annex A.  The Company shall cause such Registration Statement to be declared
effective under the Securities Act as soon as possible but, in any event, by its
Effectiveness Date, and shall use its reasonable best efforts to keep such
Registration Statement continuously effective under the Securities Act during
the entire Effectiveness Period.  By 5:00 p.m. (New York City time) on the
Business Day immediately following the Effective Date of such Registration
Statement, the Company shall file with the Commission in accordance with Rule
424 under the Securities Act the final prospectus to be used in connection with
sales pursuant to such Registration Statement (whether or not such filing is
technically required under such Rule).
 
 
5

--------------------------------------------------------------------------------

 
 
(c) Following any date on which the Company becomes eligible to use a
registration statement on Form S-3 to register the Registrable Securities for
resale, the Company shall file a Registration Statement on Form S-3 covering all
such Registrable Securities (or a post-effective amendment on Form S-3 to the
then effective Registration Statement) and shall cause such Registration
Statement to be filed by the Filing Date for such Registration Statement and
declared effective under the Securities Act as soon as possible thereafter, but
in any event prior to the Effectiveness Date therefor.  Such Registration
Statement shall contain (except if otherwise required pursuant to written
comments received from the Commission upon a review of such Registration
Statement, other than as to the characterization of any Holder as an
underwriter, which shall not occur without such Holder’s consent) the “Plan of
Distribution” attached hereto as Annex A and the disclosure attached hereto
as  Annex C.  The Company shall use its reasonable best efforts to keep such
Registration Statement continuously effective under the Securities Act during
the entire Effectiveness Period.  By 5:00 p.m. (New York City time) on the
Business Day immediately following the Effective Date of such Registration
Statement, the Company shall file with the Commission in accordance with Rule
424 under the Securities Act the final prospectus to be used in connection with
sales pursuant to such Registration Statement (whether or not such filing is
technically required under such Rule).
 
(d) On or prior to the applicable Filing Date, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of the
Escrow Shares on Form S-1 or S-3 if the Company is then eligible to utilize such
Form (or on such other form appropriate for such purpose) and shall cause such
Registration Statement to be filed by the Filing Date for such Registration
Statement and declared effective under the Securities Act as soon as possible
thereafter, but in any event prior to the Effectiveness Date therefor.  Such
Registration Statement shall contain (except if otherwise required pursuant to
written comments received from the Commission upon a review of such Registration
Statement, other than as to the characterization of any Holder as an
underwriter, which shall not occur without such Holder’s consent) the “Plan of
Distribution” attached hereto as Annex A and the disclosure attached hereto
as  Annex C.  The Company shall use its reasonable best efforts to keep such
Registration Statement continuously effective under the Securities Act during
the entire Effectiveness Period which is applicable to it.  By 5:00 p.m. (New
York City time) on the Business Day immediately following the Effective Date of
such Registration Statement, the Company shall file with the Commission in
accordance with Rule 424 under the Securities Act the final prospectus to be
used in connection with sales pursuant to such Registration Statement (whether
or not such filing is technically required under such Rule).
 
 
6

--------------------------------------------------------------------------------

 
 
(e) If: (i) a Registration Statement is not filed on or prior to its applicable
Filing Date covering the Registrable Securities required under this Agreement to
be included therein (if the Company files a Registration Statement without
affording the Holders the opportunity to review and comment on the same as
required by Section 3(a) hereof, the Company shall not be deemed to have
satisfied this clause (i)), or (ii) a Registration Statement is not declared
effective by the Commission on or prior to its required Effectiveness Date or if
by the Business Day immediately following the applicable Effective Date the
Company shall not have filed a “final” prospectus for the Registration Statement
with the Commission under Rule 424(b), in accordance with Section  2(a), (b),
(c) or (d) herein, as the case may be,  (whether or not such a prospectus is
technically required by such Rule), or (iii) after its applicable Effective
Date, without regard for the reason thereunder or efforts therefore, such
Registration Statement ceases for any reason to be effective and available to
the Holders as to all the Registrable Securities to which it is required to
cover at any time prior to the expiration of its Effectiveness Period for more
than an aggregate of 30 Trading Days (which need not be consecutive) (any such
failure or breach being referred to as an “Event,” and for purposes of clauses
(i) or (ii) the date on which such Event occurs, or for purposes of clause (iii)
the date which such 30 Trading Day-period is exceeded, being referred to as
“Event Date”), then in addition to any other rights the Holders may have
hereunder or under applicable law: on each such Event Date and on each monthly
anniversary of each such Event Date (if the applicable Event shall not have been
cured by such date) and for each calendar month or portion thereof thereafter
from the Event Date until the applicable Event is cured, the Company shall pay
to each Holder an amount in cash, as partial liquidated damages and not as a
penalty, equal to 1.0% of the aggregate Original Purchase Price paid by such
Holder for Securities pursuant to the Purchase Agreement; provided, however,
that the total amount of partial liquidated damages payable by the Company
pursuant to all Events under this Section shall be capped at an aggregate of
10.0% of the aggregate Original Purchase Price paid by the Investors under the
Purchase Agreement.  The partial liquidated damages pursuant to the terms hereof
shall apply on a daily pro-rata basis for any portion of a month prior to the
cure of an Event except in the case of the first Event Date.  In no event will
the Company be liable for liquidated damages under this Agreement in excess of
1.0% of the aggregate Investment Amount of the Investors in any 30-day
period.  The Company will not be liable for liquidated damages under this
Agreement with respect to the Placement Agent Warrant Shares.  The Company shall
not be liable for liquidated damages under this Agreement as to any Registrable
Securities which are not permitted by the Commission to be included in a
Registration Statement due solely to Commission Comments from the time that it
is determined that such Registrable Securities are not permitted to be
registered solely due to Commission Comments until such time as the provisions
of this Agreement as to the next applicable Registration Statement required to
be filed hereunder are triggered, in which case the provisions of this Section
2(e) shall once again apply, if applicable. Liquidated damages payable by the
Company pursuant to this Section 2(e) shall be payable on the first (1st)
Business Day of each thirty (30) day period following the Event Date.
 
(f) Each Holder agrees to furnish to the Company a completed Questionnaire in
the form attached to this Agreement as Annex B (a “Selling Holder
Questionnaire”).  The Company shall not be required to include the Registrable
Securities of a Holder in a Registration Statement and shall not be required to
pay any liquidated or other damages under Section 2(e) to any Holder who fails
to furnish to the Company a fully completed Selling Holder Questionnaire at
least five Trading Days prior to the Filing Date (subject to the requirements
set forth in Section 3(a)).
 
 
7

--------------------------------------------------------------------------------

 
 
3. Registration Procedures.
 
In connection with the Company's registration of Registrable Securities the
Company shall:
 
(a) Not less than five Trading Days  prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall furnish to each Holder copies of the “Selling Stockholders”
section of such document, the “Plan of Distribution” and any risk factor
contained in such document that addresses specifically this transaction or the
Selling Stockholders, as proposed to be filed which documents will be subject to
the review of such Holder.  Each Holder shall have four Trading Days to comment
in writing.  The Company shall not file a Registration Statement, any Prospectus
or any amendments or supplements thereto in which the “Selling Stockholder”
section thereof differs from the disclosure received from a Holder in its
Selling Holder Questionnaire (as amended or supplemented).  The Company shall
not file a Registration Statement, any Prospectus or any amendments or
supplements thereto in which it (i) characterizes any Holder as an
underwriter, (ii) excludes a particular Holder due to such Holder refusing to be
named as an underwriter, or (iii) reduces the number of Registrable Securities
being registered on behalf of a Holder except in accordance with Article 2 of
this Agreement, without such Holder’s express written authorization. This
paragraph shall apply to any registration of Dividend Shares (as defined in the
Certificate of Designation).
 
(b) (i)  Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective as to the applicable Registrable Securities for
its Effectiveness Period and prepare and file with the Commission such
additional Registration Statements in accordance with Section 2(b) in order to
register for resale under the Securities Act all of the required Registrable
Securities; (ii) cause the related Prospectus to be amended or supplemented by
any required Prospectus supplement, and as so supplemented or amended to be
filed pursuant to Rule 424; (iii) respond as promptly as reasonably possible to
any comments received from the Commission with respect to each Registration
Statement or any amendment thereto; (iv) as promptly as reasonably possible make
available and provide notice of their availability to the Holders true and
complete copies of all correspondence from and to the Commission relating to
such Registration Statement that would not result in the disclosure to the
Holders of material and non-public information concerning the Company; and (v)
comply in all material respects with the provisions of the Securities Act and
the Exchange Act with respect to the Registration Statements and the disposition
of all the Registrable Securities covered by each Registration Statement.
 
 
8

--------------------------------------------------------------------------------

 
(c) Notify the Holders as promptly as reasonably possible (and, in the case of
(i)(A) below, not less than three Trading Days prior to such filing and, in the
case of (v) below, not less than three Trading Days prior to the financial
statements in any Registration Statement becoming ineligible for inclusion
therein) and (if requested by any such Person) confirm such notice in writing no
later than one Trading Day following the day (i)(A) when a Prospectus or any
Prospectus supplement or post-effective amendment to a Registration Statement is
proposed to be filed; (B) when the Commission notifies the Company whether there
will be a “review” of such Registration Statement and whenever the Commission
comments in writing on such Registration Statement (the Company shall make
available (and provide notice of their availability) true and complete copies
thereof and all written responses thereto to each of the Holders that pertain to
the Holders as a Selling Stockholder or to the Plan of Distribution, but not
information which the Company believes would constitute material and non-public
information); and (C) with respect to each Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
(d) Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.
 
(e) Make available (and provide notice of their availability) to each Holder,
without charge, at least one conformed copy of each Registration Statement and
each amendment thereto and all exhibits to the extent requested by such Person
(including those previously furnished) promptly after the filing of such
documents with the Commission.
 
(f) Promptly deliver to each Holder, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request.  The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.
 
(g) Prior to any public offering of Registrable Securities, register or qualify
the Registrable Securities for offer and sale under the securities or Blue Sky
laws of each jurisdiction within the United States as any Holder may request, to
keep each such registration or qualification (or exemption therefrom) effective
during the Effectiveness Period and to do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of the
Registrable Securities covered by the Registration Statements.
 
 
9

--------------------------------------------------------------------------------

 
(h) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be delivered to a
transferee pursuant to the Registration Statements, which certificates shall be
free, to the extent permitted by the Purchase Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request.
 
(i) Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
 
4. Registration Expenses.  All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement.  The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed for
trading, and (B) in compliance with applicable state securities or Blue Sky
laws), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by the holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement.  In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.
 
 
10

--------------------------------------------------------------------------------

 
 
5. Indemnification.
 
(a) Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, investment advisors, partners, members and
employees of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable costs of preparation and reasonable attorneys' fees) and
expenses (collectively, “Losses”), as incurred, arising out of or relating to
any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (1) such untrue statements or omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder's proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Annex A hereto for this
purpose) or (2) in the case of an occurrence of an event of the type specified
in Section 3(c)(ii)-(v), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
an Advice or an amended or supplemented Prospectus, but only if and to the
extent that following the receipt of the Advice or the amended or supplemented
Prospectus the misstatement or omission giving rise to such Loss would have been
corrected.  The Company shall notify the Holders promptly of the institution,
threat or assertion of any Proceeding of which the Company is aware in
connection with the transactions contemplated by this Agreement.  The action or
inaction of any Holder shall not impair the indemnification rights of any other
Holder hereunder.


(b) Indemnification by Holders.  Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
solely out of or based solely upon: (x) such Holder's failure to comply with the
prospectus delivery requirements of the Securities Act or (y) any untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading to the extent, but only to the extent that, (1) such
untrue statements or omissions are based solely upon information regarding such
Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder's proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in
the Registration Statement (it being understood that the Holder has approved
Annex A hereto for this purpose), such Prospectus or such form of Prospectus or
in any amendment or supplement thereto or (2) in the case of an occurrence of an
event of the type specified in Section 3(c)(ii)-(v), the use by such Holder of
an outdated or defective Prospectus after the Company has notified such Holder
in writing that the Prospectus is outdated or  defective and prior to the
receipt by such Holder of an Advice or an amended or supplemented Prospectus,
but only if and to the extent that following the receipt of the Advice or the
amended or supplemented Prospectus the misstatement or omission giving rise to
such Loss would have been corrected.  In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.
 
 
11

--------------------------------------------------------------------------------

 

 
(c)  Conduct of Indemnification Proceedings.  If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.


An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld.  No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.
 
All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).
 
 
12

--------------------------------------------------------------------------------

 
 
(d)           Contribution.  If a claim for indemnification under Section 5(a)
or 5(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 5(c), any
reasonable attorneys' or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 5(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
6. Miscellaneous.
 
(a) Remedies.  In the event of a breach by the Company or by a Holder, of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, will be entitled
to specific performance of its rights under this Agreement.  The Company and
each Holder agree that monetary damages would not provide adequate compensation
for any losses incurred by reason of a breach by it of any of the provisions of
this Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.


(b) No Piggyback on Registrations.  Neither the Company nor any of its security
holders (other than the Holders in such capacity pursuant hereto) may include
securities of the Company in a Registration Statement other than the Registrable
Securities, and the Company shall not during the Effectiveness Period enter into
any agreement providing any such right to any of its security holders.
 
 
13

--------------------------------------------------------------------------------

 

 
(c) Compliance.  Each Holder severally and not jointly covenants and agrees that
it will comply with the prospectus delivery requirements of the Securities Act
as applicable to it in connection with sales of Registrable Securities pursuant
to the Registration Statement.


(d) Discontinued Disposition.  Each Holder severally and not jointly agrees by
its acquisition of Registrable Securities that, upon receipt of a notice from
the Company of the occurrence of any event of the kind described in Section
3(c), such Holder will forthwith discontinue disposition of such Registrable
Securities under the Registration Statement until such Holder's receipt of the
copies of the supplemented Prospectus and/or amended Registration Statement or
until it is advised in writing (the “Advice”) by the Company that the use of the
applicable Prospectus may be resumed, and, in either case, has received copies
of any additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement.  The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.


(e) Piggy-Back Registrations.  If at any time during the Effectiveness
Period, there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder written notice of such
determination and, if within fifteen days after receipt of such notice, any such
Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities not
theretofore registered such Holder requests to be registered, subject to
customary underwriter cutbacks applicable to all holders of registration rights.


(f) Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this Section 6(f), may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, unless the same shall be in writing and signed by the Company and the
Holders of no less than a majority in interest of the then outstanding
Registrable Securities.  Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of certain Holders and that does not directly or
indirectly affect the rights of other Holders may be given by Holders of at
least a majority of the Registrable Securities to which such waiver or consent
relates; provided, further that no amendment or waiver to any provision of this
Agreement relating to naming any Holder or requiring the naming of any Holder as
an underwriter may be effected in any manner without such Holder’s prior written
consent.  Section 2(a) may not be amended or waived except by written consent of
each Holder affected by such amendment or waiver.
 
 
14

--------------------------------------------------------------------------------

 
 

 
(g) Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 6:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 6:30
p.m. (New York City time) on any Trading Day, or (c) upon actual receipt by the
party to whom such notice is required to be given if sent by any means other
than facsimile transmission.  The address for such notices and communications
shall be as follows:


 
 

 
If to the Company:
Longwei Petroleum Investment Holding Limited
No. 30, Guanghua Street, Xiaojingyu Xiang,
Wanbailin District,
Taiyan City, Shanxi Province
People’s Republic of China 030024

 
 
Attn: Chief Executive Officer

 
Facsimile: 617-977-8618



 
With a copy to:
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006

 
 
Facsimile:  212 930-9725

 
Attn.:  Darrin M Ocasio, Esq.



 
If to an Investor:
To the address set forth under such Investor’s name on the signature pages
hereof;

 
 
With a copy to:
National Securities Corporation
330 Madison Avenue, 18th Floor
New York, NY 10017

 
 
Facsimile:  (212) 380 2828

 
Attn.: Jonathan C. Rich.

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
(h) Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder.  The Company may not assign its
rights or obligations hereunder without the prior written consent of each
Holder.  Each Holder may assign its respective rights hereunder in the manner
and to the Persons as permitted under the Purchase Agreement
 
 
15

--------------------------------------------------------------------------------

 
 
(i) Execution and Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same
Agreement.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.
 
(j) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.  Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, employees or agents) will
be commenced in the New York Courts.  Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any New York Court, or that such
Proceeding has been commenced in an improper or inconvenient forum.  Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.  Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any Proceeding arising out
of or relating to this Agreement or the transactions contemplated hereby.  If
either party shall commence a Proceeding to enforce any provisions of this
Agreement, then the prevailing party in such Proceeding shall be reimbursed by
the other party for its attorney’s fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such Proceeding.
 
(k) Cumulative Remedies.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
 
(l) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction.  It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
(m) Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
 
16

--------------------------------------------------------------------------------

 
 
(n)  Independent Nature of Investors' Obligations and Rights.  The obligations
of each Investor under this Agreement are several and not joint with the
obligations of each other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under this
Agreement.  Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement or any other Transaction Document.  Each Investor
acknowledges that no other Investor will be acting as agent of such Investor in
enforcing its rights under this Agreement.  Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any Proceeding for such
purpose.  The Company acknowledges that each of the Investors has been provided
with the same Registration Rights Agreement for the purpose of closing a
transaction with multiple Investors and not because it was required or requested
to do so by any Investor.
 
 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGES TO FOLLOW]
 
 
 
 
 
 
 
 
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
 
 
LONGWEI PETROLEUM INVESTMENT HOLDING LIMITED





By:_________________________________
Name:
Title:
 
 
 
 
 
 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGES OF INVESTORS TO
FOLLOW]
 
 
 
 
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
NAME OF INVESTING ENTITY










By:______________________________________           
Name:
Title:




ADDRESS FOR NOTICE


c/o:______________________________________                                                                       


Street:____________________________________                                                                           


City/State/Zip:______________________________                                                                           


Attention:__________________________________                                                                           


Tel:______________________________________           


Fax:______________________________________           


Email:_____________________________________                      
 
 
19

--------------------------------------------------------------------------------

 
Annex A
 
Plan of Distribution
 
The Selling Stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of Common Stock on any stock exchange, market or trading facility
on which the shares are traded or quoted or in private transactions.  These
sales may be at fixed or negotiated prices.  The Selling Stockholders may use
any one or more of the following methods when selling shares:
 
·  
ordinary brokerage transactions and transactions in which the broker-dealer
solicits Investors;

 
·  
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
·  
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
·  
an exchange distribution in accordance with the rules of the applicable
exchange;

 
·  
privately negotiated transactions;

 
·  
to cover short sales made after the date that this Registration Statement is
declared effective by the Commission;

 
·  
broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

 
·  
a combination of any such methods of sale; and

 
·  
any other method permitted pursuant to applicable law.

 
The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.
 
Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated.  The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.
 
The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the shares of Common Stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell shares of Common Stock from time to time under this
prospectus, or under an amendment to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933 amending the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus.
 
 
A-1

--------------------------------------------------------------------------------

 
 
Upon the Company being notified in writing by a Selling Stockholder that any
material arrangement has been entered into with a broker-dealer for the sale of
Common Stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such the shares of Common Stock were sold, (iv) the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction.  In addition,
upon the Company being notified in writing by a Selling Stockholder that a donee
or pledgee intends to sell more than 500 shares of Common Stock, a supplement to
this prospectus will be filed if then required in accordance with applicable
securities law.
 
The Selling Stockholders also may transfer the shares of Common Stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.
 
The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be "underwriters" within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  Discounts, concessions, commissions and
similar selling expenses, if any, that can be attributed to the sale of the
securities will be paid by the Selling Stockholder and/or the purchasers.  Each
Selling Stockholder has represented and warranted to the Company that it
acquired the securities subject to this registration statement in the ordinary
course of such Selling Stockholder’s business and, at the time of its purchase
of such securities such Selling Stockholder had no agreements or understandings,
directly or indirectly, with any person to distribute any such securities.
 
The Company has advised each Selling Stockholder that it may not use shares
registered on this Registration Statement to cover short sales of Common Stock
made prior to the date on which this Registration Statement shall have been
declared effective by the Commission.  If a Selling Stockholder uses this
prospectus for any sale of the Common Stock, it will be subject to the
prospectus delivery requirements of the Securities Act.  The Selling
Stockholders will be responsible to comply with the applicable provisions of the
Securities Act and Exchange Act, and the rules and regulations thereunder
promulgated, including, without limitation, Regulation M, as applicable to such
Selling Stockholders in connection with resales of their respective shares under
this Registration Statement.
 
The Company is required to pay all fees and expenses incident to the
registration of the shares, but the Company will not receive any proceeds from
the sale of the Common Stock.  The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.
 
 
A-2

--------------------------------------------------------------------------------

 
 
Annex B
 
Longwei Petroleum Investment Holding Limited
 
Selling Securityholder Notice and Questionnaire
 
The undersigned beneficial owner of common stock (the “Common Stock”), of
Longwei Petroleum Investment Holding Limited, a Colorado corporation (the
“Company”) understands that the Company has filed or intends to file with the
Securities and Exchange Commission (the “Commission”) a Registration Statement
for the registration and resale of the Registrable Securities, in accordance
with the terms of the Registration Rights Agreement, dated as of October __,
2009 (the “Registration Rights Agreement”), among the Company and the Investors
named therein.  A copy of the Registration Rights Agreement is available from
the Company upon request at the address set forth below.  All capitalized terms
used and not otherwise defined herein shall have the meanings ascribed thereto
in the Registration Rights Agreement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
 
1.
Name.

 
 
(a)
Full Legal Name of Selling Securityholder

 

   



 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 

   



 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 

   



 
2.  Address for Notices to Selling Securityholder:
 

     

 
 
B-1

--------------------------------------------------------------------------------

 
 
Telephone:_____________________________________________________________________
Fax:__________________________________________________________________________
Contact
Person:__________________________________________________________________



 
3.  Beneficial Ownership of Registrable Securities:

 
 
Type and Principal Amount of Registrable Securities beneficially owned:

 

       



 
 
4.  Broker-Dealer Status:

 
 
(a)
Are you a broker-dealer?

 
Yes   ¨                      No   ¨
 
 
Note:
If yes, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
 
(b)
Are you an affiliate of a broker-dealer?

 
Yes   ¨                      No   ¨
 
 
(c)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 
Yes   ¨                      No   ¨
 
 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
 
5.  Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.

 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 
 
Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

 

     

 
 
 
B-2

--------------------------------------------------------------------------------

 

 
 
6.  Relationships with the Company:

 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
 
State any exceptions here:

 

     



 
7.  The Company has advised each Selling Stockholder that it may not use shares
registered on the Registration Statement to cover short sales of Common Stock
made prior to the date on which the Registration Statement is declared effective
by the Commission, in accordance with 1997 Securities and Exchange Commission
Manual of Publicly Available Telephone Interpretations Section A.65.  If a
Selling Stockholder uses the prospectus for any sale of the Common Stock, it
will be subject to the prospectus delivery requirements of the Securities
Act.  The Selling Stockholders will be responsible to comply with the applicable
provisions of the Securities Act and Exchange Act, and the rules and regulations
thereunder promulgated, including, without limitation, Regulation M, as
applicable to such Selling Stockholders in connection with resales of their
respective shares under the Registration Statement.
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus.  The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
Dated:_________________________________                                        Beneficial
Owner:________________________________________                                                                       


By:______________________________________________                                                                 
Name:
Title:
 
 
B-3

--------------------------------------------------------------------------------

 


PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:




Mark Cawley, Esq.,
Guzov Ofsink, LLC
600 Madison Avenue, 14th Floor
New York, NY 10022
Fax: (212) 688-7273
 
 
 
B-4

--------------------------------------------------------------------------------

 
Annex C




PRC regulations relating to the establishment of offshore special purpose
companies by PRC residents, if applied to us, may subject the PRC resident
shareholders of us or our parent company to personal liability and limit our
ability to acquire. PRC companies or to inject capital into our PRC subsidiary,
limit our PRC subsidiary's ability to distribute profits to us or otherwise
materially adversely affect us.




 
In October 2005 SAFE issued a public notice, the Notice on Relevant Issues in
the Foreign Exchange Control over Financing and Return Investment Through
Special Purpose Companies by Residents Inside China, or the SAFE notice, which
requires PRC residents, including both legal persons and natural persons, to
register with the competent local SAFE branch before establishing or controlling
any company outside of China, referred to as an "offshore special purpose
company," for the purpose of overseas equity financing involving onshore assets
or equity interests held by them.  In addition any PRC resident that is the
shareholder of an offshore special purpose company is required to amend its SAFE
registration with the local SAFE branch with respect to that offshore special
purpose company in connection with any increase or decrease of capital transfer
of shares, merger, division, equity investment or creation of any security
interest over any assets located in China. Moreover, if the offshore special
purpose company was established and owned the onshore assets or equity interests
before the implementation date of the SAFE notice, a retroactive SAFE
registration is required to have been completed before March 31, 2006. If any
PRC shareholder of any offshore special purpose company fails to make the
required SAFE registration and amendment, the PRC subsidiaries of that offshore
special purpose company may he prohibited from distributing their profits and
the proceeds from any reduction in capital, share transfer or liquidation to the
offshore special purpose company. Moreover, failure to comply with the SAFE
registration and amendment requirements described above could result in
liability under PRC laws for evasion of applicable foreign exchange
restrictions. After the SAFE notice, an implementation rule on the SAFE notice
was issued on May 29, 2007 which provides for implementation guidance and
supplements the procedures as provided in the SAFE notice.


Due to lack of official interpretation of SAFE notice and implementation rules,
some of the terms and provisions in the SAFE remain unclear and implementation
by central SAFE and local SAFE branches of the SAFE notice has been inconsistent
since its adoption.  Based on the advice of our PRC counsel, Global Law Office,
and after consultation with relevant SAFE officials, we believe the PRC resident
shareholders of our parent company, _____, were required to complete their
respective SAFE registrations pursuant to the SAFE notice.  Moreover, because of
uncertainty over how the SAFE notice and its implementation rules will be
interpreted and implemented, and how or whether SAFE notice and implementation
rules will apply it to us, we cannot predict how it will affect our business
operations or future strategies. For example our present and prospective PRC
subsidiaries’ ability to conduct foreign exchange activities, such as the
remittance of dividends and foreign currency-denominated borrowings, may be
subject to compliance with the SAFE notice by our or our parent company's PRC
resident beneficial holders. In addition, such PRC residents may not always
complete the necessary registration procedures required by the SAFE notice.  We
also have little control over either our present or prospective direct or
indirect shareholders or the outcome of such registration procedures. A failure
by our or our parent company's PRC resident beneficial holders or future PRC
resident shareholders to comply with the SAFE notice, if SAFE requires it, could
subject us to fines or legal sanctions, restrict our overseas or cross-border
investment activities, limit our subsidiary's ability to make distributions or
pay dividends or affect our ownership structure, which could adversely affect
our business and prospects.
 
 
 
C-1

